           Case
            Case1:20-cv-05850-RA
                 1:20-cv-05850-RA Document
                                   Document12-1 Filed10/26/20
                                            13 Filed  10/23/20 Page
                                                                Page11ofof11
                                                                           11




UNITED STATES DISTRICT
UNITED        DISTRICT COURT
                       COURT
SOUTHERN DISTRICT OF NEW YORK


IRENE HECHT, on behalf of herself
                             he elf and
    o he similarly
all others imila l situated,
                    i a ed,

                       Plain iff ,
                       Plaintiffs,

         v..                                                 Ca e 1:20-cv-05850-RA
                                                             Case 1:20-c -05850-RA

INDIE LEE &
          & CO.,
            CO., INC.,

                       Defendan .
                       Defendant.



                                     CON EN DECREE
                                     CONSENT

         1.     Plain iff IIrene
                Plaintiff    ene Hecht
                                 Hech and Defendant
                                          Defendan Indie Lee
                                                         Lee &
                                                             & Co.,
                                                               Co., Inc.
                                                                    Inc. enter
                                                                         en e into
                                                                               in o this
                                                                                     hi Consent
                                                                                         Con en

Dec ee as
Decree a of
          of the
              he Effec i e Date
                 Effective Da e (defined below).
                                         belo ).

                                             Reci als
                                             Recitals

         2.     Ti le III of the
                Title         he Americans
                                 Ame ican with
                                           i h Disabilities
                                               Di abili ie Act
                                                            Ac of 1990, 42 U.S.C. §§ 12181-
                                                                                     12181-

      ( he "ADA")
12189 (the  ADA ) and its
                      i implementing
                          implemen ing regulations
                                        eg la ion at
                                                   a 28 C.F.R. Pt.
                                                               P . 36 prohibit
                                                                      p ohibi discrimination
                                                                               di c imina ion

on the
on  he basis
       ba i of
             of disability
                di abili inin the
                               he ffull
                                     ll and
                                        and eq al enjoyment
                                            equal enjo men of
                                                            of the
                                                                he goods,
                                                                   good , services,
                                                                           e ice , facilities,
                                                                                    facili ie ,

p i ilege , advantages,
privileges, ad an age , and accommodations
                            accommoda ion by
                                           b any
                                             an private
                                                 p i a e entity
                                                         en i that
                                                                ha owns,
                                                                   o n , lea e , or
                                                                         leases, o operates
                                                                                    ope a e

an place
any place of
          of public
             p blic accommodation.
                    accommoda ion. 42
                                   42 U.S.C.
                                      U.S.C. § 12182(a);
                                               12182(a); 28
                                                         28 C.F.R.
                                                            C.F.R. § 36.201(a).

         3.
         3.     On or
                On o about
                      abo JJuly
                             l 28,
                                28, 2020,
                                    2020, Plaintiff
                                          Plain iff filed
                                                    filed the
                                                           he above-captioned
                                                              abo e-cap ioned putative
                                                                              p a i e class
                                                                                       cla action
                                                                                            ac ion

( he "Action").
(the  Ac ion ). Plaintiff
                Plain iff alleges
                          allege that
                                  ha Defendant's
                                      Defendan website
                                                 eb i e (the
                                                        ( he "Website")
                                                              Web i e ) is
                                                                        i no   f ll accessible
                                                                           not fully acce ible to
                                                                                                o

indi id al with
individuals i h disabilities
                di abili ie in violation
                                iola ion of
                                         of the
                                             he ADA and the
                                                         he New
                                                            Ne York
                                                                Yo k City
                                                                     Ci Human
                                                                          H man Rights
                                                                                Righ LaLaw

( NYCHRL ).
("NYCHRL").




1652.005\9990
1652.005\9990
           Case
            Case1:20-cv-05850-RA
                 1:20-cv-05850-RA Document
                                   Document12-1 Filed10/26/20
                                            13 Filed  10/23/20 Page
                                                                Page22ofof11
                                                                           11




         4.     Defendan denie
                Defendant         ha the
                          denies that he Website
                                         Web i e violates
                                                  iola e any
                                                          an fede al, state
                                                             federal,   a e or
                                                                            o local la
                                                                                    laws,,

incl ding the
including  he ADA and NYCHRL, and denies
                                  denie any
                                         an other
                                            o he wrongdoing
                                                   ongdoing or
                                                            o liability
                                                               liabili whatsoever.
                                                                        ha oe e . By
                                                                                   B

en e ing into
entering in o this
               hi Consent
                   Con en Decree,
                          Dec ee, Defendant
                                  Defendan does
                                            doe not
                                                no admit
                                                    admi any
                                                         an wrongdoing.
                                                              ongdoing.

         5.     Thi  Con en Decree
                This Consent Dec ee resolves,
                                     e ol e , settles,
                                               e le , and compromises
                                                          comp omi e all iissues
                                                                              e between
                                                                                 be een the
                                                                                         he

pa ie in the
parties   he Action.
             Ac ion.

         6.     Thi  Con en Decree
                This Consent Dec ee is
                                    i entered
                                       en e ed into
                                               in o by
                                                    b Plaintiff,
                                                       Plain iff, individually,
                                                                  indi id all , but
                                                                                b iti iis intended
                                                                                          in ended to
                                                                                                    o

in e to
inure o the
         he benefit
            benefi of indi id al with
                      individuals i h disabilities
                                      di abili ie who
                                                   ho are
                                                      a e members
                                                          membe of the
                                                                    he class
                                                                       cla alleged in the
                                                                                       he

Complain .
Complaint.

                                            J risdic ion
                                            Jurisdiction

         7.     Plain iff alleges
                Plaintiff allege that
                                  ha Defendant
                                      Defendan is
                                               i a private
                                                   p i a e en i that
                                                           entity ha owns
                                                                     o n and/or
                                                                          and/o operates
                                                                                ope a e the
                                                                                         he

Web i e, which
Website,  hich iis available
                   a ailable through
                              h o gh the
                                      he in e ne on personal
                                         internet   pe onal comp   e , laptops,
                                                             computers, lap op , mobile de ice ,
                                                                                        devices,

 able , and other
tablets,    o he similar
                  imila technology.
                         echnolog . Plaintiff
                                    Plain iff contends
                                              con end that
                                                       ha the
                                                           he Website
                                                              Web i e iis a service,
                                                                             e ice, privilege,
                                                                                     p i ilege,

o advantage
or ad an age of a place of public
                           p blic accommodation
                                  accommoda ion subject
                                                  bjec to
                                                        o the
                                                           he ADA. 42 U.S.C. § 12181.

Defendan denie
Defendant         ha the
          denies that he Website
                         Web i e iis a public
                                       p blic accommodation
                                              accommoda ion or
                                                            o that
                                                               ha iit iis a place of public
                                                                                     p blic

accommoda ion or
accommodation o otherwise
                 o he i e subject
                            bjec to
                                  o the
                                     he ADA or
                                            o NYCHRL.

         8.     Thi  Co has
                This Court ha jurisdiction
                              j i dic ion over
                                           o e the
                                                he Action
                                                   Ac ion under
                                                           nde 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188. The parties
             pa ie agree
                     ag ee that
                            ha for
                                fo purposes
                                   p po e of the
                                              he Action
                                                 Ac ion and this
                                                             hi Consent
                                                                 Con en Decree
                                                                        Dec ee that
                                                                                ha venue
                                                                                    en e iis

app op ia e.
appropriate.

                                        Agreed Resolution
                                               Resol ion

         9.     Plain iff and Defendant
                Plaintiff     Defendan agree
                                        ag ee that
                                               ha it
                                                   i is
                                                     i in the
                                                           he parties'
                                                              pa ie best
                                                                       be interest
                                                                          in e e too resolve
                                                                                      e ol e the
                                                                                              he

Ac ion on mutually
Action    m all agreeable
                   ag eeable terms
                              e m without
                                   i ho ffurther
                                             he li  iga ion. Accordingly,
                                                 litigation. Acco dingl , the
                                                                           he parties
                                                                              pa ie agree
                                                                                      ag ee to
                                                                                             o

 he entry
the en of this
           hi Consent
               Con en Decree
                      Dec ee without
                              i ho trial
                                     ial or
                                         o ffurther
                                                he adjudication
                                                    adj dica ion of any
                                                                    an issues
                                                                        i e of fact
                                                                               fac or
                                                                                    o la
                                                                                      law




1652.005\9989                                     2
           Case
            Case1:20-cv-05850-RA
                 1:20-cv-05850-RA Document
                                   Document12-1 Filed10/26/20
                                            13 Filed  10/23/20 Page
                                                                Page33ofof11
                                                                           11




 ai ed in Plaintiffs
raised    Plain iff' Complaint.
                     Complain . In resolution
                                    e ol ion of this
                                                 hi Action,
                                                     Ac ion, the
                                                              he Parties
                                                                 Pa ie hereby
                                                                         he eb agree
                                                                               ag ee to
                                                                                      o the
                                                                                         he

follo ing:
following:

                                         Defini ions
                                         Definitions

         10.     Effec i e Date"
                "Effective Da e means
                                 mean the
                                       he date
                                          da e on which
                                                   hich this
                                                         hi Consent
                                                             Con en Decree
                                                                    Dec ee is
                                                                           i en  e ed on the
                                                                              entered     he

Co
Court's docke following
        docket follo ing approval
                         app o al by
                                  b the
                                     he Court.
                                        Co .

         11.     Rea onable Effo
                "Reasonable          mean , with
                            Efforts" means,  i h respect
                                                  e pec to
                                                         o a given
                                                             gi en goal or
                                                                        o obligation,
                                                                           obliga ion, the
                                                                                        he

effo that
efforts ha a reasonable
              ea onable person
                        pe on or
                               o en i in Defendant's
                                 entity  Defendan position
                                                     po i ion would
                                                               o ld usee to
                                                                          o achieve
                                                                            achie e that
                                                                                     ha goal

o obligation.
or obliga ion. Any
               An disagreement
                   di ag eemen by
                               b the
                                  he parties
                                     pa ie asa to
                                                o whether
                                                   he he Defendant
                                                          Defendan has
                                                                   ha used
                                                                        ed Reasonable
                                                                           Rea onable

Effo    a provided
Efforts as p o ided fo   nde this
                    for under hi Consent
                                  Con en Decree
                                         Dec ee shall
                                                 hall be subject
                                                           bjec to
                                                                 o the
                                                                    he dispute
                                                                       di p e resolution
                                                                               e ol ion

p oced e set
procedures e forth
             fo h below
                   belo in paragraphs
                           pa ag aph 15 through
                                         h o gh 18.              Rea onable Effo
                                                                 Reasonable          hall be
                                                                            Efforts shall

in e p e ed so
interpreted  o as
               a to
                  o not
                    no require
                        eq i e Defendant
                               Defendan to
                                         o undertake
                                            nde ake efforts
                                                     effo (a) which
                                                               hich could
                                                                    co ld constitute
                                                                          con i e an

 nd e burden
undue b den as
             a defined in the
                           he ADA; or
                                   o (b) which
                                          hich would
                                                o ld result
                                                      e l in a ffundamental
                                                                  ndamen al alteration
                                                                            al e a ion in

 he manner
the manne in which
              hich Defendant
                   Defendan operates
                             ope a e the
                                      he Website;
                                         Web i e; or
                                                  o (c) which
                                                         hich could
                                                              co ld result
                                                                     e l in a material
                                                                              ma e ial

lo of the
loss   he Website's
          Web i e revenue
                    e en e or
                           o traffic.
                               affic.

                                             Term

         12.    The term
                     e m of this
                             hi Consent
                                 Con en Decree
                                        Dec ee begins
                                               begin on the
                                                         he Effec i e Date
                                                            Effective Da e and remains
                                                                                emain in

effec until
effect n il the
             he earlier
                ea lie of (a) 60 months
                                 mon h from
                                        f om the
                                              he Effec i e Date;
                                                 Effective Da e; or
                                                                 o (b) the
                                                                        he date,
                                                                           da e, if any,
                                                                                    an , that
                                                                                          ha the
                                                                                              he

Uni ed S
United   a e Department
       States Depa men of JJustice
                               ice adopts
                                   adop regulations
                                          eg la ion for
                                                    fo websites
                                                        eb i e under
                                                                nde the
                                                                     he ADA.

                          General Nondiscrimination
                                  Nondiscrimina ion Requirements
                                                    Req iremen s

         13.    In accordance
                   acco dance with
                               i h this
                                    hi Consent
                                        Con en Decree,
                                               Dec ee, Defendant:
                                                       Defendan : (a) shall
                                                                       hall not
                                                                            no deny
                                                                                den persons
                                                                                    pe on

 i h disabilities,
with di abili ie , as
                   a defined in the
                                 he ADA and including
                                            incl ding Plaintiff,
                                                      Plain iff, the
                                                                  he opportunity
                                                                     oppo ni to  o participate
                                                                                   pa icipa e in

    benefi from
and benefit f om the
                  he goods,
                     good , services,
                             e ice , privileges,
                                      p i ilege , advantages,
                                                  ad an age , and accommodations
                                                                  accommoda ion provided
                                                                                 p o ided

 h o gh the
through  he Website;1
            Web i e;1 (b) shall
                           hall usee Reasonable
                                     Rea onable Effo     o provide
                                                Efforts to p o ide persons
                                                                   pe on with
                                                                           i h disabilities,
                                                                               di abili ie , as
                                                                                             a




1652.005\9989                                  3
           Case
            Case1:20-cv-05850-RA
                 1:20-cv-05850-RA Document
                                   Document12-1 Filed10/26/20
                                            13 Filed  10/23/20 Page
                                                                Page44ofof11
                                                                           11




         nde the
defined under he ADA and including
                         incl ding Plaintiff,
                                   Plain iff, an equal
                                                 eq al opportunity
                                                       oppo ni to  o participate
                                                                     pa icipa e in or
                                                                                   o benefit
                                                                                      benefi

ffrom
   om the
       he good
          goods,, services,
                   e ice , privileges,
                            p i ilege , advantages,
                                        ad an age , and accommodations
                                                        accommoda ion provided
                                                                       p o ided through
                                                                                 h o gh the
                                                                                         he

Web i e;2 and (c) shall
Website;2          hall usee Reasonable
                             Rea onable Effo     o en
                                        Efforts to ensuree that
                                                            ha persons
                                                                pe on with
                                                                       i h disabilities,
                                                                           di abili ie , as
                                                                                         a defined

 nde the
under he ADA and incl ding Plaintiff,
                 including Plain iff, are
                                      a e not
                                          no excluded,
                                              e cl ded, denied services,
                                                                e ice , segregated,
                                                                         eg ega ed, or
                                                                                    o

o he i e treated
otherwise  ea ed differently
                 diffe en l because
                             beca e of the
                                        he absence
                                           ab ence of auxiliary
                                                      a ilia aids
                                                                aid and services
                                                                         e ice through
                                                                                 h o gh the
                                                                                         he

Web i e.3
Website.3

                                               ADA Compliance

         14.      Web Acce ibili C
                  Web Accessibility    f   a ce Ti
                                    Conformance    eli e: Defendant
                                                Timeline: Defendan shall
                                                                    hall continue
                                                                         con in e to
                                                                                   o

en e full
ensure f ll and eq al access
                equal acce of the
                               he goods,
                                  good , services,
                                          e ice , privileges,
                                                   p i ilege , advantages,
                                                               ad an age , and accommodations
                                                                               accommoda ion

p o ided by
provided b and through
                h o gh the
                        he Website,
                           Web i e, including
                                    incl ding all webpages
                                                   ebpage therein
                                                           he ein (collectively
                                                                  (collec i el the
                                                                                he

 Web i e ), according
"Website"), acco ding to
                       o the
                          he following
                             follo ing timeline
                                        imeline and requirements,
                                                     eq i emen , provided
                                                                  p o ided that
                                                                            ha the
                                                                                he follo ing
                                                                                   following

da e will
dates ill be extended
             e ended in the
                         he in  ance that
                            instance  ha the
                                          he Department
                                             Depa men of JJustice
                                                              ice issues
                                                                  i e regulations
                                                                         eg la ion fo
                                                                                   for

 eb i e under
websites nde the
              he ADA while
                      hile this
                            hi Consent
                                Con en Decree
                                       Dec ee iis in effect
                                                     effec and which
                                                                hich con ain compliance
                                                                     contain

da e or
dates o deadlines
        deadline ffurther
                      he in the
                             he future
                                f    e than
                                        han the
                                             he dates
                                                da e set
                                                      e fo   h herein:
                                                         forth he ein:

                  a.       Defendan has
                           Defendant ha already
                                        al ead made modifications
                                                    modifica ion to
                                                                  o the
                                                                     he Website
                                                                        Web i e and, during
                                                                                     d ing the
                                                                                            he

 i months
six mon h follo ing the
          following  he Effec i e Date,
                        Effective Da e, Defendant
                                        Defendan shall
                                                  hall to
                                                        o the
                                                           he extent
                                                              e en necessary
                                                                     nece a continue
                                                                             con in e to
                                                                                       o

modif the
modify he Websites
          Web i e as
                   a needed to
                             o substantially
                                 b an iall confo   m to
                                             conform  o the
                                                         he Web Content
                                                                Con en Accessibility
                                                                        Acce ibili

G ideline ("WCAG")
Guidelines ( WCAG ) 2.0 and/or
                        and/o WCAG 2.1 Le el A and AA S
                                       Level            cce Criteria
                                                      Success C i e ia to
                                                                        o the
                                                                           he eextent
                                                                                  en

de e mined to
determined  o be applicable, or
                             o any
                                an other
                                   o he WCAG guidelines
                                             g ideline deemed to
                                                               o be applicable, in such
                                                                                     ch a

manne so
manner o that
          ha the
              he Website
                 Web i e will
                          ill continue
                              con in e to
                                        o be accessible
                                             acce ible to
                                                        o persons
                                                          pe on with
                                                                  i h disabilities.
                                                                      di abili ie .

                  b.       Fo at
                           For a least
                                 lea the
                                       he dduration
                                              a ion of this
                                                        hi Consent
                                                            Con en Decree,
                                                                   Dec ee, Defendant
                                                                           Defendan commits
                                                                                     commi to
                                                                                            o

usee Reasonable
     Rea onable Effo     o monitor
                Efforts to moni o the
                                   he Website
                                      Web i e fo              i h WCAG guidelines
                                              for compliance with      g ideline and

1
 ' See 42 U.S.C. § 12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a),
22 See 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b).
 3
3 See 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36303.




1652.005\9989                                             4
           Case
            Case1:20-cv-05850-RA
                 1:20-cv-05850-RA Document
                                   Document12-1 Filed10/26/20
                                            13 Filed  10/23/20 Page
                                                                Page55ofof11
                                                                           11




  anda d and, when
standards      hen necessary,
                   nece a , update
                              pda e the
                                     he Website
                                        Web i e including
                                                incl ding in compliance with
                                                                         i h any
                                                                             an

           ne or
applicable new o modified accessibility
                          acce ibili guidelines
                                        g ideline or
                                                  o standards.
                                                      anda d .

                   c.   The parties
                            pa ie acknowledge
                                    ackno ledge that
                                                 ha Defendant's
                                                     Defendan obligations
                                                                obliga ion under
                                                                            nde this
                                                                                 hi Consent
                                                                                     Con en

Dec ee do not
Decree    no include:
              incl de: (i) substantial
                             b an ial conformance
                                       confo mance with
                                                    i h WCAG standards
                                                               anda d fo     e -gene a ed con
                                                                       for user-generated     en
                                                                                          content

and/o other
and/or o he content
            con en or
                    o advertisements
                      ad e i emen and/or
                                     and/o websites
                                            eb i e that
                                                    ha Defendant
                                                        Defendan does
                                                                 doe not
                                                                      no own,
                                                                         o n, operate,
                                                                              ope a e, prepare
                                                                                       p epa e

o control
or con ol but
          b that
              ha link to
                       o or
                         o ffrom
                              om the
                                  he Web i e (incl
                                     Website       ding, but
                                             (including, b not
                                                             no limited
                                                                limi ed to,
                                                                         o, any
                                                                            an content/websites
                                                                                con en / eb i e

ho ed by
hosted b third
          hi d parties
               pa ie and implemen ed on the
                         implemented     he Website);
                                            Web i e); and (ii) the
                                                                he provision
                                                                   p o i ion of narrative
                                                                                na a i e

de c ip ion for
description fo videos.
                ideo . The parties
                           pa ie also
                                   al o agree
                                        ag ee that
                                               ha if the
                                                      he U.S. Department
                                                              Depa men of JJustice
                                                                               ice or
                                                                                   o a Court
                                                                                       Co with
                                                                                             ih

j i dic ion over
jurisdiction o e this
                  hi matter
                      ma e determines
                            de e mine that
                                       ha the
                                           he WCAG standards
                                                     anda d or
                                                             o any
                                                               an successor
                                                                    cce o standard
                                                                            anda d that
                                                                                    ha

Defendan may
Defendant ma have
             ha e utilized
                    ili ed are
                           a e not
                               no required
                                   eq i ed by
                                           b applicable la
                                                        law,, Defendant
                                                              Defendan may
                                                                        ma choose,
                                                                           choo e, in their
                                                                                       hei

di c e ion, to
discretion,  o cease
               cea e the
                      he remediation
                          emedia ion efforts
                                     effo de    c ibed above.
                                             described abo e.

                   d.   In achieving
                           achie ing such
                                       ch conformance,
                                          confo mance, Defendant
                                                       Defendan may,
                                                                 ma , among other
                                                                            o he things,
                                                                                  hing , rely
                                                                                          el

 pon, in whole
upon,     hole or
               o in part,
                    pa , the
                          he Web Content
                                 Con en Accessibility
                                         Acce ibili Guidelines
                                                      G ideline as
                                                                a published
                                                                   p bli hed by
                                                                             b the
                                                                                he World
                                                                                   Wo ld

         Con o i m (W3C) as
Wide Web Consortium      a well
                            ell as
                                a gene  al guidance
                                   general g idance fo                  a published
                                                    for WCAG compliance as p bli hed by
                                                                                     b

 he W3C.
the                Defendan , in reasonably
                If Defendant,     ea onabl relying
                                            el ing upon
                                                    pon any
                                                        an of the
                                                               he foregoing,
                                                                  fo egoing, fails
                                                                             fail to
                                                                                   o achieve
                                                                                     achie e

  b an ial conformance
substantial confo mance with
                         i h the
                              he applicable WCAG standard,
                                                   anda d, Defendant
                                                           Defendan will
                                                                     ill have
                                                                         ha e nonetheless
                                                                              none hele met
                                                                                          me

i obligations.
its obliga ion .

                   e.   If Defendant
                           Defendan iis unable
                                         nable to
                                                o achieve
                                                  achie e substantial
                                                            b an ial conformance
                                                                      confo mance with
                                                                                   i h the
                                                                                        he

applicable WCAG guidelines
                g ideline despite
                           de pi e having
                                   ha ing used
                                            ed Reasonable
                                               Rea onable Effo     o achieve
                                                          Efforts to achie e substantial
                                                                               b an ial

confo mance, it
conformance, i shall
                hall be deemed to
                                o have
                                  ha e satisfied
                                        a i fied its
                                                 i obligations
                                                     obliga ion under
                                                                 nde this
                                                                      hi Consent
                                                                          Con en Decree
                                                                                 Dec ee as
                                                                                        a set
                                                                                           e

fo  h herein
forth he ein regarding
              ega ding remediation
                        emedia ion of the
                                       he Website.
                                          Web i e.

                                        Disp e Resolution
                                        Dispute Resol ion




1652.005\9989                                      5
           Case
            Case1:20-cv-05850-RA
                 1:20-cv-05850-RA Document
                                   Document12-1 Filed10/26/20
                                            13 Filed  10/23/20 Page
                                                                Page66ofof11
                                                                           11




         15.    The procedures
                    p oced e set
                               e forth
                                 fo h in the
                                          he following
                                             follo ing paragraphs
                                                       pa ag aph 16 through
                                                                     h o gh 18 must
                                                                               m    be

e ha ed in the
exhausted   he event
               e en that
                     ha (i) Plaintiff
                            Plain iff or
                                      o any
                                         an beneficiary
                                            beneficia under
                                                        nde this
                                                             hi Consent
                                                                 Con en Decree
                                                                        Dec ee alleges
                                                                               allege that
                                                                                       ha

Defendan ha
Defendant             o meet
          has failed to mee its
                             i obligations
                                obliga ion pursuant
                                           p    an to
                                                    o this
                                                       hi Consent
                                                           Con en Decree;
                                                                  Dec ee; or
                                                                          o (ii) Defendant
                                                                                 Defendan

concl de that
concludes ha it
              i cannot
                canno substantially
                        b an iall comply
                                    compl with
                                           i h the
                                                he criteria
                                                   c i e ia of applicable WCAG standards.
                                                                                 anda d .

Defendan shall
Defendant hall not
               no have
                   ha e breached
                        b eached this
                                  hi Consent
                                      Con en Decree
                                             Dec ee in connection
                                                       connec ion with
                                                                   i h the
                                                                        he fo egoing until
                                                                           foregoing  n il the
                                                                                            he

follo ing procedures
following p oced e have
                     ha e been eexhausted.
                                  ha ed.

         16.    If any
                   an of the
                          he parties
                             pa ie claim this
                                          hi Consent
                                              Con en Decree
                                                     Dec ee or
                                                            o any
                                                               an portion
                                                                  po ion of iit has
                                                                                ha been violated
                                                                                         iola ed

    B each ), the
(a "Breach"),  he party
                  pa alleging a Breach
                                B each shall
                                        hall give
                                             gi e written
                                                    i en notice,
                                                          no ice, including
                                                                  incl ding reasonable
                                                                             ea onable particulars,
                                                                                       pa ic la ,

of such
     ch violation
         iola ion to
                   o the
                      he party
                         pa alleged to
                                     o be in Breach.
                                             B each. After
                                                     Af e receiving
                                                           ecei ing a written
                                                                        i en notice
                                                                              no ice of Breach,
                                                                                        B each,

 he alleged breaching
the         b eaching party
                      pa must
                            m respond
                               e pond to
                                       o such
                                           ch written
                                                i en notice
                                                      no ice within
                                                              i hin 30 calendar
                                                                       calenda days
                                                                                da (the
                                                                                    ( he "Cure
                                                                                          C e

Pe iod ), unless
Period"),  nle the
                 he parties
                    pa ie agree
                            ag ee to
                                   o eextend
                                         end the
                                              he time
                                                  ime fo     e pon e. If the
                                                      for a response.     he alleged Breach
                                                                                     B each iis of a

na e that
nature ha it
          i cannot
             canno be ccured
                          ed during
                             d ing the
                                    he Cure
                                       C e Period,
                                            Pe iod, the
                                                     he parties
                                                        pa ie shall
                                                                hall mutually
                                                                     m all extend
                                                                              e end the
                                                                                     he Cure
                                                                                        C e

Pe iod to
Period  o reflect
           eflec the
                  he reasonable
                      ea onable time
                                 ime period
                                     pe iod in which
                                                hich the
                                                      he alleged breach
                                                                 b each can be cured.
                                                                               c ed. If the
                                                                                         he parties
                                                                                            pa ie

a e unable
are  nable to
            o reach
               each a mutually
                      m all acceptable
                               accep able resolution
                                           e ol ion during
                                                     d ing the
                                                            he Cure
                                                               C e Period,
                                                                    Pe iod, or
                                                                            o any
                                                                               an extension
                                                                                  e en ion

 he eof, the
thereof,  he party
             pa alleging a breach
                           b each of the
                                      he Consent
                                         Con en Decree
                                                 Dec ee may
                                                        ma seek
                                                            eek enforcement
                                                                enfo cemen or
                                                                            o compliance

 i h this
with  hi Consent
          Con en Decree
                 Dec ee from
                        f om the
                              he Court.
                                 Co . The Court
                                          Co shall,
                                                hall, in iits discretion,
                                                              di c e ion, award
                                                                          a a d reasonable
                                                                                 ea onable

a o ne fee
attorneys' fees and co     o the
                    costs to  he prevailing
                                 p e ailing party
                                            pa in any
                                                  an such
                                                       ch enfo cemen action.
                                                          enforcement ac ion.

         17.    Defendan shall
                Defendant hall not
                               no be in breach
                                        b each of this
                                                   hi Consent
                                                       Con en Decree
                                                              Dec ee unless:
                                                                      nle : (a) an

independen accessibility
independent acce ibili con    l an determines
                         consultant de e mine that
                                               ha a particular
                                                    pa ic la item(s)
                                                               i em( ) cannot
                                                                       canno be accomplished
                                                                                accompli hed

b a person
by  pe on with
           i h a disability
                 di abili who
                            ho has
                               ha average
                                   a e age screen
                                            c een reader
                                                   eade competency
                                                         compe enc using
                                                                     ing a prominent
                                                                           p ominen

comme ciall available
commercially a ailable screen
                        c een reader
                               eade such
                                      ch as
                                         a Ja
                                            Jaws,, Voiceover,
                                                   Voiceo e , or
                                                              o NVDA in combination
                                                                        combina ion with
                                                                                     ih

        he following
one of the follo ing browsers
                     b o e (in versions
                                e ion of which
                                          hich that
                                                ha are
                                                    a e currently
                                                        c en l supported
                                                                  ppo ed by
                                                                         b their
                                                                            hei

p bli he ): Internet
publishers): In e ne Explorer,
                     E plo e , Firefox,
                               Fi efo , Safa
                                        Safarii and Chrome;
                                                    Ch ome; and (b) Defendant
                                                                    Defendan fail    o remedy
                                                                              fails to  emed




1652.005\9989                                    6
           Case
            Case1:20-cv-05850-RA
                 1:20-cv-05850-RA Document
                                   Document12-1 Filed10/26/20
                                            13 Filed  10/23/20 Page
                                                                Page77ofof11
                                                                           11




 he issue
the i e using
          ing Reasonable
              Rea onable Effo     i hin a reasonable
                         Efforts within    ea onable period
                                                     pe iod of time
                                                                ime of not
                                                                       no le     han 90 da
                                                                           less than    days

ffrom
   om receipt
       eceip of the
                 he accessibility
                    acce ibili con     l an opinion. If the
                                  consultant's           he accessibility
                                                            acce ibili con     l an believes
                                                                          consultant belie e

 ha a reasonable
that   ea onable time
                  ime using
                        ing Reasonable
                            Rea onable Effo     o remedy
                                       Efforts to  emed the
                                                         he iitems
                                                               em found
                                                                   fo nd not
                                                                         no to
                                                                             o be accessible
                                                                                  acce ible

o usable
or  able by
         b persons
            pe on with
                   i h disabilities
                       di abili ie is
                                    i longer
                                      longe than
                                             han 90 days,
                                                    da , then
                                                          hen the
                                                               he parties
                                                                  pa ie may
                                                                          ma agree
                                                                             ag ee on a

longe   ime period
longer time pe iod without
                    i ho lea
                           leavee of Court
                                     Co so o long as
                                                  a the
                                                     he extension
                                                        e en ion is
                                                                  i documented
                                                                    doc men ed in writing
                                                                                    i ing and

e ec ed by
executed b the
            he parties
               pa ie too this
                          hi Consent
                              Con en Decree
                                     Dec ee or
                                            o their
                                               hei respective
                                                    e pec i e co n el. If the
                                                              counsel.     he accessibility
                                                                              acce ibili

con l an find
consultant        ha a particular
           finds that  pa ic la item
                                  i em found
                                       fo nd not
                                             no to
                                                 o be usable
                                                        able cannot
                                                             canno be remedied
                                                                       emedied using
                                                                                 ing

Rea onable Effo
Reasonable Efforts,, Defendant
                     Defendan shall
                               hall not
                                    no be obligated
                                          obliga ed to
                                                     o remedy
                                                        emed that
                                                              ha iitem.
                                                                    em.

         18.    An notice
                Any no ice or
                           o comm  nica ion required
                              communication  eq i ed or
                                                     o permitted
                                                        pe mi ed to
                                                                  o be given
                                                                       gi en to
                                                                              o the
                                                                                 he parties
                                                                                    pa ie in

connec ion with
connection  i h this
                 hi Consent
                     Con en Decree
                            Dec ee shall
                                    hall be in writing,
                                                 i ing, by
                                                        b e-mail and overnight
                                                                     o e nigh express
                                                                               e p e mail or
                                                                                          o

Uni ed S
United   a e fi
       States      -cla mail, addressed
              first-class     add e ed as
                                        a follo   o such
                                          follows or  ch other
                                                         o he address
                                                               add e as
                                                                      a one party
                                                                            pa mayma have
                                                                                     ha e

ffurnished
    ni hed to
            o the
               he other
                  o he in writing:
                            i ing:



                Fo Plaintiff:
                For Plain iff:                      Yi chak Zelman
                                                    Yitzchak
                                                    Ma c & Zelman, LLC
                                                    Marcus
                                                    701 Cookman Avenue,
                                                                  A en e, S i e 300
                                                                          Suite
                                                    Ab
                                                    Asbury Pa k, NJ 07712
                                                           Park,
                                                    Y elman@Ma c Zelman.com
                                                    Yzelman@MarcusZelman.com
                                                    732-695-3282



                Fo Defendant:
                For Defendan :                      She   on Wiggins,
                                                    Sherron  Wiggin , E   q.
                                                                       Esq.
                                                    Conkle,  K  eme
                                                    Con1de, Kremer   &  Engel,  PLC
                                                    3130 Wil   hi e Blvd.,
                                                          Wilshire  Bl d., S i e 500
                                                                           Suite
                                                    San
                                                    Santaa Monica, California
                                                                    Califo nia 90403
                                                     . iggin @conklela .com
                                                    s.wiggins@conklelaw.com
                                                    310-998-9100



                                 Enforcemen and O
                                 Enforcement      her Provisions
                                                Other Pro isions




1652.005\9989                                   7
           Case
            Case1:20-cv-05850-RA
                 1:20-cv-05850-RA Document
                                   Document12-1 Filed10/26/20
                                            13 Filed  10/23/20 Page
                                                                Page88ofof11
                                                                           11




         19.    The interpretation
                    in e p e a ion and enforcement
                                       enfo cemen of this
                                                      hi Consent
                                                          Con en Decree
                                                                 Dec ee shall
                                                                         hall be governed
                                                                                 go e ned by
                                                                                          b

 he la
the          he S
    laws of the   a e of New
                State    Ne York.
                             Yo k.

         20.    If any
                   an provision
                       p o i ion of this
                                     hi Consent
                                         Con en Decree
                                                Dec ee is
                                                       i determined
                                                          de e mined to
                                                                      o be in alid,
                                                                           invalid,

 nenfo ceable, or
unenforceable, o otherwise
                  o he i e contrary
                           con a to o applicable law,
                                                 la , such
                                                        ch provision
                                                           p o i ion shall
                                                                      hall be deemed restated
                                                                                      e a ed

 o reflect
to  eflec as
           a nearly
             nea l as
                    a possible
                      po ible and to
                                   o the
                                      he ffullest
                                            lle eextent
                                                    en permitted
                                                        pe mi ed by
                                                                 b applicable law
                                                                              la its
                                                                                  i original
                                                                                     o iginal

in en and shall
intent     hall no
                not,, in any
                         an event,
                             e en , affect
                                    affec any
                                           an other
                                              o he provisions,
                                                    p o i ion , all of which
                                                                        hich shall
                                                                              hall remain
                                                                                    emain valid
                                                                                           alid and

enfo ceable to
enforceable  o the
                he ffullest
                      lle extent
                            e en permitted
                                 pe mi ed by
                                           b applicable law.
                                                        la .

         21.    Sho ld Congress,
                Should Cong e , the
                                 he Department
                                    Depa men of JJustice,
                                                     ice, the
                                                           he Second Circuit
                                                                     Ci c i of the
                                                                                he United
                                                                                   Uni ed

S a e Court
States Co of Appeal, the
                      he United
                         Uni ed S ae S
                                States   p eme Court
                                       Supreme Co or o any
                                                       an fede  al agency
                                                           federal agenc issue
                                                                          i e a ruling
                                                                                  ling or
                                                                                       o

final regulations
       eg la ion (as
                  (a applicable) adopting
                                 adop ing a legal standard
                                                    anda d fo   eb i e accessibility
                                                           for website acce ibili that
                                                                                     ha iis

diffe en ffrom
different   om the
                he WCAG, Defendant
                         Defendan shall
                                   hall have
                                        ha e the
                                              he option
                                                 op ion of substantially
                                                             b an iall complying
                                                                         compl ing with
                                                                                    i h such
                                                                                          ch

legal standard
        anda d in its
                  i sole
                      ole and absolute
                              ab ol e discretion.
                                       di c e ion. Alternatively,
                                                   Al e na i el , should
                                                                   ho ld Congress
                                                                         Cong e oro any
                                                                                    an of the
                                                                                           he

fo egoing agencies
foregoing agencie or
                   o courts
                     co     of la  i e a ruling
                               law issue   ling or
                                                o final regulations
                                                         eg la ion (as
                                                                    (a applicable) providing
                                                                                   p o iding

 ha online-only
that online-onl businesses
                b ine e without
                           i ho a brick-and-mortar
                                  b ick-and-mo a presence
                                                   p e ence are
                                                            a e not
                                                                no "places
                                                                    place of public
                                                                             p blic

accommoda ion under
accommodation" nde Title
                    Ti le III of the
                                  he ADA, Defendant
                                          Defendan shall
                                                    hall have
                                                         ha e no further
                                                                 f he obligation
                                                                         obliga ion under
                                                                                     nde

 hi Consent
this Con en Decree.
            Dec ee.

                           Bo nd and Intended
                   Persons Bound     In ended Third-Par
                                              Third-Party Beneficiaries

         22.    The parties
                    pa ie too this
                               hi Consent
                                   Con en Decree
                                          Dec ee expressly
                                                 e p e l intend
                                                           in end and agree
                                                                      ag ee that
                                                                             ha this
                                                                                 hi Consent
                                                                                     Con en

Dec ee shall
Decree  hall inure
             in e to
                   o the
                      he benefit
                         benefi of all persons
                                       pe on with
                                               i h disabilities
                                                   di abili ie as
                                                                a defined by
                                                                          b the
                                                                             he ADA, including
                                                                                     incl ding

 ho e who
those  ho utilize
            ili e a screen
                     c een reader
                            eade to
                                  o access
                                    acce the
                                           he Website,
                                              Web i e, which
                                                        hich disabled
                                                             di abled persons
                                                                      pe on shall
                                                                              hall con  i e
                                                                                   constitute

 hi d-pa beneficiaries
third-party beneficia ie to
                          o this
                             hi Consent
                                 Con en Decree,
                                        Dec ee, but
                                                b iti does
                                                      doe not
                                                           no bind members
                                                                   membe of the
                                                                             he putative
                                                                                p ai e

cla iden
class      ified in Plaintiffs
      identified    Plain iff' Complaint
                               Complain as
                                         a no class
                                              cla has
                                                    ha been certified.
                                                            ce ified.




1652.005\9989                                   8
       Case
        Case1:20-cv-05850-RA
             1:20-cv-05850-RA Document
                               Document12-1 Filed10/26/20
                                        13 Filed  10/23/20 Page
                                                            Page99ofof11
                                                                       11




         23.        To the extent permitted by law, entry of this Consent Decree will be fully binding

and effective for purposes of claim and issue preclusion.

         24.        The signatories represent that they have the authority to bind the respective parties to

this Consent Decree.



                                            Voluntary Agreement

         25.        This Consent Decree has been carefully read by each of the parties, and its

contents are known and understood by each of the parties. This Consent Decree is signed freely

and voluntarily by each party executing it. The parties each had an opportunity to consult with

their counsel prior to executing the Consent Decree.

                                                       PLAINTIFF


Dated:     10-15-2020
                                                       Irene Hecht


                                                       DEFENDAN

Dated:          10-22-2020


                                                       Printed ame:               k        -     A iti&5
                                                       Title:                                      .CE

APPROVED AS TO FORM AND CONTENT:


Dated: October 16, 2020                                By:
                                                         Yit chak Z     an
                                                         Marcus & Zelman, LLC
                                                         701 Cookman Avenue, Suite 300
                                                         Asbury Park, NJ 07712
                                                         732-695-3282
                                                         Attorney,for Plaintiff



1652.005\9989                                          9
        Case
         Case1:20-cv-05850-RA
              1:20-cv-05850-RA Document
                                Document12-1 Filed10/26/20
                                         13 Filed  10/23/20 Page
                                                             Page10
                                                                  10ofof11
                                                                         11




Dated:      1 0/       2-O2-O                        By:
                                                             e ron Wi    s, Es
                                                          Conkle, Kremer & Engel, PLC
                                                          3130 Wilshire Blvd., Suite 500
                                                          Santa Monica, California 90403
                                                          s.wiggins@conklelaw.com
                                                          310-998-9100
                                                         Attorneyfor Defendant




     COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

          The Court, havinu considered the pleadings, law, underlying facts and

having reviewed this proposed Consent Decree, finds as follows:

          1.       This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188;

         2.        The provisions of this Consent Decree shall be binding upon the Parties:

          3.       Entry of this Consent Decree falls within the general scope of Plaintiff's

website accessibility allegations in her Complaint and furthers the objectives of Americans

With Disabilities Act and New York City Human Rights Law;

          4.       This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this Action, nor does it constitute any finding of liability against Defendant;

          5.       The Plaintiff is acting as a private attorney general in bringing the Action and

enforcing the ADA;

         6.        The Court's jurisdiction over this matter shall continue for 60 months; and

          7.       This Consent Decree shall be deemed as adjudicating, once and for all. the merits

of each and every claim, matter, and issue that was alleged, or could have been alleged by



1652.005\9989                                       10
          Case
           Case1:20-cv-05850-RA
                1:20-cv-05850-RA Document
                                  Document12-1 Filed10/26/20
                                           13 Filed  10/23/20 Page
                                                               Page11
                                                                    11ofof11
                                                                           11




Plain iff in the
Plaintiff     he Action
                 Ac ion based
                        ba ed on, arising
                                  a i ing oout of, or
                                                   o in connection
                                                        connec ion with
                                                                    i h Plain iff allegations
                                                                        Plaintiffs allega ion in

 he Complaint.
the Complain .

         NOW THEREFORE, the
                         he Court
                            Co approves
                                  app o e the
                                           he Consent
                                              Con en Decree
                                                      Dec ee and in doing so
                                                                           o specifically
                                                                              pecificall

adop iit and makes
adopts       make iit an Order
                         O de of the
                                  he Court.
                                     Co .

SO ORDERED:




1652.005\9989                                   11
                                                11
